In an action for recovery for professional services rendered by plaintiffs as attorneys for the defendant in claims and actions in respect to disability insurance, the defendant demanded a bill of particulars containing certain items. On motion to vacate or modify the demands the court at Special Term modified and struck out certain demands. Items 6 and 7 should have been allowed. Order modified by allowing and including items 6 and 7 in respect to which plaintiffs are required to furnish particulars, and as so modified the order, in so far as an appeal is taken therefrom, is affirmed, without costs; the bill of particulars to be served within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.